Title: To Thomas Jefferson from James Madison, [ca. 11 January 1791]
From: Madison, James
To: Jefferson, Thomas



[ca. 11 Jan. 1791]



T. J. to J. M.

Dr.


To advances for him on the road to Philada.
 £14–5–6


To Horse




    Credit
By 50 dollars £18–15–




Balance to T.J.
 £4–9–6 Pa. Curry.


If the intended charge of £25. for the Horse is not cancelled by the presumptive evidence that he was not sound at the time of sending him, the balance will lie on the other side. The scruples of J. M. on this point are not affected, and are enforced by his having discovered after the death of the Horse from the servant who accompanied Mr. J. that on his return the Horse was taken very sick and drenched, and from the symptoms mentioned it can scarcely be doubted that the malady must have been the prelude of that which proved fatal. To get rid of all embarrassment on either side, J. M. thinks it essential that a common friend should hear and decide the case, and for that purpose insists that it be stated to such an one by both, on the first convenient occasion. Mr. Hawkins occurs as an eligible umpire. The map and 1st. chapter of the Magazine seem to contain Pond’s Western discoveries and are curious.
